                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  LEROY ANTOINE LODGE                                                 CIVIL ACTION
  VERSUS                                                              NO. 18-10602
  JAMES M. LEBLANC, SECRETARY                                         SECTION “E”(4)
  DOC, ET AL.


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Leroy Antoine Lodge’s claims under 42 U.S.C. § 1983 against the

Secretary James M. LeBlanc are DISMISSED WITH PREJUDICE under 28 U.S.C. §

1915(b)(2) and § 1915A(b), and as applicable, 42 U.S.C. § 1997e, as frivolous, for failure to state

a claim for which relief can be granted, and/or for seeking relief against an immune defendant.

       IT IS FURTHER ORDERED that Lodge’s claims under 42 U.S.C. § 1983 against the

defendants, Orbon Tinson, Sr., Byron Williams, Jr., and Keenum Dufauchard are DISMISSED

WITH PREJUDICE under 28 U.S.C. § 1915(b)(2) and § 1915A(b), and as applicable, 42 U.S.C.

§ 1997e, as frivolous and/or for failure to state a claim for which relief can be granted.

               New Orleans, Louisiana, this 26th day of July, 2019.



                                                      ____________________________________
                                                        UNITED STATES DISTRICT JUDGE
